 
 
IV 
115th CONGRESS 
1st Session 
H. RES. 3 
In the House of Representatives, U. S., 
 
January 3, 2017 
 
RESOLUTION 
Authorizing the Speaker to appoint a committee to notify the President of the assembly of the Congress.  
 
 
That a committee of two Members be appointed by the Speaker on the part of the House of Representatives to join with a committee on the part of the Senate to notify the President of the United States that a quorum of each House has assembled and Congress is ready to receive any communication that he may be pleased to make. 
 
Karen L. Haas,Clerk. 
